EXAMINER’S COMMENTS REGARDING STATUS OF CLAIMS
1.	Claims 1-3, 6-9 and 16, are pending and allowed. 
Claims 4-5 and 10-15, was previously cancelled.
Claims 17-18 are hereby cancelled because they depend from cancelled claims 4 and 5 respectively. 


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
The application is allowed in view of Appeal Board Decision.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685